DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Applicant's election without traverse of Group II, drawn to a method of treating cognitive impairment or for treating or improving cognitive function in a subject suffering from a CNS disorder with cognitive impairment or at risk thereof by administering a composition comprising levetiracetam and donepezil, in the reply filed 11/10/22 is acknowledged.  
Claims 52-71 are pending.  Claims 52-57, 61-65 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 58-60, 66-71 are examined herein insofar as they read on the elected invention and species. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claim 67 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 67 recites the broad recitation “daily dose of less than 10 mg,” and the claim also recites “less than 5 mg, less than 2 mg, less than 1 mg, less than 0.5 mg, or less than 0.1 mg” which is the narrower statement of the range/limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 58-60, 68-71 are rejected under 35 U.S.C. 102(b) as being anticipated by Sulsky et al. (US Patent Application 2006/0154958 A1).
	Sulsky et al. teach compounds of formula I (abstract) for the treatment of a variety of conditions and disorders in humans, such as schizophrenia and the improvement of cognitive function, for example dementia and Alzheimer’s disease, as well as age-related cognitive decline (paragraphs 0107, 0110).  The compounds of formula I could be used to enhance the effects of cognition-enhancing agents, such as nootropic agents (levetiracetam).  Examples of suitable therapies for treatment of Alzheimer’s disease and cognitive disorders for use with compounds of formula I include donepezil (paragraph 0114).  Therapeutic agents, when employed in combination with compounds of formula I, may be used in amounts described in the Physician’s Desk Reference or as otherwise determined by one of ordinary skill in the art (paragraph 0148).  Immediate or extended release formulations are taught (paragraph 0150).  Simultaneous administration of the active agents are taught (paragraph 0120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 66-67 are rejected under 35 U.S.C. 103(a) as being obvious over Sulsky et al. (US Patent Application 2006/0154958 A1), as applied to claims 58-60, 68-71, in view of Went et al. (US Patent 8,058,291 B2).  
The instant claims are directed to a method of treating cognitive impairment or for treating or improving cognitive function in a subject suffering from a CNS disorder with cognitive impairment or at risk thereof by administering a composition comprising levetiracetam and donepezil, wherein the daily dose of donepezil is from 0.1 to 10 mg.  
Sulsky et al. teach as discussed above, however, fail to disclose a daily dose of donepezil of 0.1 to 10 mg.  
Went et al. teach methods and compositions for the treatment of CNS-related conditions, such as Alzheimer’s disease (abstract), cognitive loss, and dementia (col. 1, lines 48-67) in a human by orally administering a composition comprising memantine and donepezil (claim 1), wherein the dose of donepezil is 1-20 mg, in general (claim 15), or more specifically 1, 2, 4, 5, 6 mg/day (col. 9, lines 1-9; col. 11, lines 23-26).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have used 1, 2, 4, 5, or 6 mg of donepezil, as taught by Went et al., in the composition comprising donepezil and levetiracetam in the method of treating age-related cognitive decline, for example Alzheimer’s disease or dementia, as taught by Sulsky et al.
A person of ordinary skill in the art would have been motivated to used 1, 2, 4, 5, or 6 mg of donepezil because Went et al. teaches the efficacy of donepezil at these dosages for treating CNS-related conditions, such as Alzheimer’s disease (abstract), cognitive loss, and dementia, which are the same disorders taught by Sulsky et al. to be treatable by donepezil.

Claims 58-59, 66-71 are rejected under 35 U.S.C. 103(a) as being obvious over Jelic et al. (“Clinical trials in mild cognitive impairment: lessons for the future,” J. Neurol. Neurosurg. Psychiatry, 2006, 77, 429-438, of record) in view of Helmstaedter et al. (“The effects of levetiracetam on cognition: A non-interventional surveillance study,” Epilepsy & Behavior, 2008, 13, 642-649, of record).  
The instant claims are directed to a method of treating cognitive impairment or for treating or improving cognitive function in a subject suffering from a CNS disorder with cognitive impairment or at risk thereof by administering a composition comprising levetiracetam and donepezil, wherein the daily dose of donepezil is from 0.1 to 10 mg.  
Jelic et al. teaches the use of the acetylcholinesterase inhibitor (AChEI), donepezil, for treatment of mild cognitive impairment (MCI) in an individual with a greater risk of developing dementia and most likely can progress to Alzheimer’s disease (abstract).  Three AChEI (donepezil, rivastigmine, galantamine) are currently established treatments in AD and are considered to be the first choice candidates for the treatment of MCI (page 430, right column, first full paragraph).  Nootropics have been present on the market for more than three decades and were probably the first agents indicated for the treatment of dementia related symptoms and age-related cognitive impairment (page 430, right column, fourth full paragraph).  Daily doses of donepezil at 5 mg/day for the first 42 days and 10 mg/day afterwards for 24 weeks resulted in significant positive effect on ADAS-Cog tests (Table 1 on pages 432-433).
However, Jelic et al. fail to disclose levetiracetam.  
Helmstaedter et al. teach that levetiracetam produced cognitive improvement by 58% (abstract).  Further tests indicate that levetiracetam, when given as monotherapy, is effective, well-tolerated, and beneficial for cognition (page 647, right column, first full paragraph).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have combined levetiracetam, as taught by Helmstaedter et al., with donepezil in the method of treating MCI and other and age-related cognitive impairment, such as Alzheimer’s disease and dementia, as taught by Jelic et al.  
A person of ordinary skill in the art would have been motivated to combine levetiracetam and donepezil because each has been individually known to be useful for treating cognitive impairment.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating age-related cognitive impairment, such as Alzheimer’s disease and dementia, by administering the combined therapeutically additive effect of levetiracetam and donepezil.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627